The Honorable Wayne Dowd State Senator Post Office Box 2631 Texarkana, AR 75504
Dear Senator Dowd:
This is in response to your request for an opinion on the effective date of the "Federal Motor Carrier Safety Act."  I will assume that you refer to the Motor Carrier Safety Act of 1984, codified at 49 U.S.C. § 2501, et seq.
The Motor Carrier Safety Act of 1984 was enacted on October 30, 1984.  The act contains several provisions, the most important of which for our purposes is contained in section 206.  (49 U.S.C. § 2505). This section provides for the promulgation of regulations by the Secretary of Transportation.  The act further provides that if the Secretary fails to promulgate regulations within 18 months after enactment of the act, all regulations existing before enactment will be presumed as being issued pursuant to the act. 49 U.S.C. § 2505(e).  Since passage of the act, the Secretary has revised and updated existing regulations, and has promulgated new ones.  The great majority of the existing regulations is found at49 C.F.R. part 390, et seq.
Simply put, each regulation has its own effective date.  A great many regulations recently became effective on November 15, 1988. See 53 Federal Register p. 18042, et seq. (May 19, 1988).  Still others will become effective in December.  As a general rule (unless otherwise provided), regulations are effective thirty days after they are published in the Federal Register.  See 5 U.S.C. § 553(d) and Rowell v. Andrus, 631 F.2d 699 (10th Cir. 1980).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.